Citation Nr: 0406302	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
pilonidal cyst, currently rated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for the 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1949 to November 
1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 2001 and April 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In June 2001 the RO denied 
entitlement to an increased (compensable) rating for the 
pilonidal cyst.  In April 2002 the RO granted entitlement to 
service connection for bilateral hearing loss, and assigned a 
noncompensable rating.  The veteran disagrees with the 
noncompensable rating assigned for the service-connected 
pilonidal cyst and also disagrees with the initial 
noncompensable rating assigned for the service-connected 
hearing loss.  .

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in February 2002.  A 
transcript of his testimony is associated with the claims 
file.

In February 2002, subsequent to the hearing, the RO issued a 
rating decision which increased to 10 percent the rating for 
the service-connected residuals of the pilonidal cyst 
effective October 26, 2000.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993)

In October 2002 the veteran testified at a personal hearing 
before a DRO at the RO.  A transcript of his testimony have 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

In July 2003 the RO issued a VCAA notice letter to the 
veteran consistent with the notice requirements of 
Quartuccio, supra.

The Board's review of the evidentiary record discloses that 
the RO has not provided nor applied the revised criteria for 
rating skin disorders which became effective August 30, 2002.  
Additionally, the examinations of record as to the pilonidal 
cyst do not address these criteria.

As to bilateral hearing loss, the last examination was in 
March 2002.  The medical evidence provided on that 
examination is out of date.

Contemporaneous, comprehensive examinations as to both 
disabilities would materially assist in the adjudication of 
the claimant's appeal, and are mandated by the VCAA of 2000.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his residuals of a 
pilonidal cyst and for hearing loss since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a medical specialist in 
dermatology including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of the service-connected residuals of a 
pilonidal cyst.  

The claims file, copies of the previous 
and amended criteria for rating skin 
disorders under 38 C.F.R. § 4.118 (2003), 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the dermatologist address 
the following medical issues:

What are the residuals of the surgeries 
to remove the pilonidal cyst?  How are 
these residuals related to the veteran's 
complaints of sharp pain in the area of 
the scar?  Is there any relationship 
between the area of the scar and the 
dermatological rash in the groin area?  
The examiner must address the criteria 
for rating skin disorders in his 
assessment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special audiological examination of the 
veteran including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and severity of the 
service-connected hearing loss.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
dermatologist address the following 
medical issues:

What is the veteran's puretone threshold 
average in the right and the left ears?  
What are the discrimination scores in 
each ear based on the Maryland CNC word 
list?

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are is responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of an 
increased rating for the service-
connected residuals of a pilonidal cyst 
and for an initial compensable rating for 
the service-connected hearing loss.  

In so doing, as to both issues, the VBA 
AMC should document its consideration of 
the application of the criteria under 
38 C.F.R. § 3.321(b((1) (2003).  As to an 
initial increased (compensable) for 
bilateral hearing loss, the VBA AMC 
should document its consideration of the 
application of "staged" ratings 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for increased evaluation, and may result in their 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


